                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 BOBBIE L. JARVIS,                            :      Case No. 1:17-cv-859
     Plaintiff,                               :
                                              :      Judge Timothy S. Black
 vs.                                          :
                                              :      Magistrate Judge Karen L. Litkovitz
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
     Defendant.                               :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 17)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on August 23, 2018, submitted a Report and

Recommendation. (Doc. 17). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby adopted in its

entirety.

       Accordingly:

       1.     The parties’ joint stipulation and request to remand this case (Doc. 16) is
              GRANTED;

       2.     This case is REMANDED to the Commissioner for further administrative
              proceedings pursuant to sentence four of 42 U.S.C. § 405(g); and
        3.    The Clerk shall enter judgment accordingly, whereupon this case shall be
              TERMINATED on the docket of this Court.


        IT IS SO ORDERED.

Date:        11/20/18
                                                   Timothy S. Black
                                                   United States District Judge




                                           2
